Exhibit 10.4

nStor Technologies, Inc.
100 Century Boulevard
West Palm Beach, Florida 33417


April 30, 2004

Cenvill Recreation, Inc.
100 Century Blvd
West Palm Beach, FL 33417
Attn: Mark F. Levy


Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated March 2, 2004, in the amount of $750,000 (the “Note”), payable by nStor
Technologies, Inc. to Cenvill Recreation, Inc., copies of which are attached
hereto.

1)         The maturity date of the Note is hereby extended from April 30, 2004
to July 31, 2004 (“Maturity”).

2)         Accrued and unpaid interest on the Note through April 30, 2004 in the
amount of $6,870 is hereby added to the $750,000 principal amount of the Note so
that as of the date hereof, the principal amount of the Note has been increased
to $756,870 (the “New Principal Amount”).  Interest at the rate of eight percent
(8%) per annum will accrue on the unpaid New Principal Amount and be payable at
Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect.

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                                               
Cenvill Recreation, Inc.


                                                                                               
Agreed:
/s/ Jack
Jaiven                                                                         
By:  /s/ Mark F. Levy
Jack
Jaiven                                                                                          
Mark F. Levy
Vice President and
Treasurer                                                               
President